Citation Nr: 1617697	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-02 167 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is a valid claimant, as surviving child, for Dependency and Indemnity Compensation, death pension and accrued benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. DL


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  The Veteran died in November 2003; the present appellant is his adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania that found the appellant to not be the Veteran's surviving "child" for the purpose of showing entitlement to VA death benefits including death pension, Dependency and Indemnity Compensation (DIC) and accrued benefits.  VA's current Agency of Original Jurisdiction (AOJ) is the Atlanta RO in Decatur, Georgia.

In February 2016 the appellant testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO.  A transcript of her testimony is of record. 


FINDING OF FACT

The appellant is over the age of 23 and is not shown to have been rendered permanently incapable of self-support before reaching the age of 18.  


CONCLUSION OF LAW

The appellant is not a valid claimant for DIC, death pension or accrued benefits.  38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. §§ 3.24, 3.356 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Nonetheless, the Board finds the Agency of Original Jurisdiction (AOJ) has provided adequate assistance to the appellant in this case.  The AOJ explained to the appellant in the rating decision and Statement of the Case the specific reasons why her claim had been denied, and she had ample opportunity to respond before the case was certified to the Board for appellate review.  There are no medical questions to be resolved, so medical examination or opinion is not required.  

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

Evidence and Analysis

As a threshold matter, the present appellant is shown to be the daughter of a Veteran who served more than 90 days during the Vietnam war (dates of service June 1968 to April 1970).  Accordingly, qualifying service by the Veteran is shown.  At the time of his death the Veteran's only service-connected disability was schizophrenia, but the appellant asserts on appeal that the Veteran should be retroactively service-connected for lung cancer as presumptive to his service in Vietnam.  

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a  "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

The appellant in this case was born in March 1976 and is accordingly shown to be over 23 years old, and the question becomes whether she qualifies as a "helpless child" under the provisions of the regulation.  

The Veteran submitted a Declaration of Marital and Dependency Status in May 1979 that requested dependency benefits for the present appellant, who was duly added to the Veteran's disability award as his dependent.  In December 1993 the Veteran was advised that dependency benefits would be terminated for the appellant effective from her 18th birthday (March 10, 1994) unless he submitted a request for school attendance or showed the appellant to be a helpless child.  The Veteran responded that he would claim only himself as a dependent effective from the appellant's 18th birthday, and dependency was accordingly terminated as of that date.  A rating decision in October 1996 increased the Veteran's rating for schizophrenia to 100 percent effective from September 28, 1995, but denied Dependents Education Assistance (DEA) based on a determination that the total rating was not shown to be permanent and total.  A rating decision in December 1996 found the Veteran to be not competent to manage disbursement of his funds; in December 1997 VA sent the Veteran a letter notifying him that a fiduciary would be appointed to manage his VA benefits on his behalf.  In March 1997 a Mr. JMW, who identified himself as the Veteran's legal custodian, submitted correspondence to VA requesting a replacement vehicle for the Veteran.  A VA Form 21-555 (Certificate of Legal Capacity to Receive and Disburse Funds) dated in January 2010 shows that Ms. MKB was the designated payee of the Veteran's VA benefits.

In her present claim, filed in February 2012, the appellant stated she was previously unsure of the regulations pertaining to dependency.  She stated she had to interrupt her studies in 2003 due to illness but was currently attending college full-time.  In her Substantive Appeal she added that she started college at age 23 and continued to attend college until age 35 and believes herself to be accordingly entitled to education benefits on that basis.

During her hearing before the Board, the appellant testified that she was 19 years old at the time that the Veteran was rated as 100 percent disabled by VA, which establishes her entitlement to education benefits at that time.  She started college in 1999 and asked at the school's financial aid office about getting VA educational benefits, but her inquiry was essentially brushed off by the school representative.  In 2003 she submitted an online application to VA for educational benefits but heard nothing in response.  In approximately 2007 she asked VA for retroactive educational benefits but was denied for a number of reasons: first she was denied because she was not shown to be the Veterans' daughter; when she demonstrated that she is the Veteran's daughter, she was denied because the Veteran was not 100 percent service-connected; when she demonstrated the Veteran was 100 percent service-connected she was denied because the Veteran did not die from the service-connected schizophrenia.   

The appellant also testified that the Veteran was mentally incompetent and thus unable to apply for education benefits on behalf of his dependents, and she asserted that the Veteran had a VA-appointed fiduciary, Ms. MKB, who should have filed for education benefits on the Veteran's behalf but failed to do so.  The appellant also asserted that she had been informed that VA should readjudicate the question of service connection for lung cancer under the provisions of Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), since this would entitle her to death benefits.  

Review of the evidence above establishes that the appellant is over 23 years old; she does not assert, and the evidence of record does not suggest, that she was permanently incapable of self-support prior to age 18.  She is accordingly not a surviving "child" of the Veteran as a matter of law and is not entitled claim death benefits to include nonservice-connected death pension, DIC or accrued benefits.

Because the appellant focused on "educational benefits" in her hearing testimony, the Board has considered whether a claim for Dependents Educational Assistance (DEA) is raised by the present appeal.  The Board notes that the definition of "child" for DEA benefits is different from the definition of "child" under 38 C.F.R. § 3.57(a)(1) as discussed above.  For the purpose of entitlement to DEA, a "child" is a person who meets the criteria under 38 C.F.R. § 3.57 except as to age and marital status.  38 C.F.R. § 3.307(d)(1).  When eligibility for DEA is derived from a veteran who was permanently and totally disabled, the period of eligibility generally begins on the child's 18th birthday or on the successful completion of the child's secondary schooling, whichever first occurs, and ends on the earlier of the date of the child's 26th birthday or the date the veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a).  The appellant turned 26 in March 2002 and is thus generally ineligible for DEA.  If an eligible child suspends pursuit of his or her program due to conditions that VA determines were beyond the child's control, VA may extend the period of eligibility ending date, but VA cannot grant an extension beyond age 31.  38 C.F.R. § 21.3041(g).  The appellant in this case turned 31 in 2007 and was already precluded from receiving DEA by reason of her age when she submitted the present claim in February 2012; the question of when the Veteran became permanently and totally disabled is moot.  The Board accordingly finds that a claim for DEA is not raised by the present appeal.

The appellant asserts that service connection and resultant cause of death should be reviewed under Nehmer; the Board disagrees.  A Nehmer class member means a Vietnam veteran who has a covered herbicide disease, or a surviving spouse, child or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  As noted above, the appellant is not a qualifying "child" of the Veteran (being now over 23 years old and having not been helpless at age 18) and is thus not a proper Nehmer claimant.  Further, at the time of the Veteran's death in November 2003 there was already an established presumptive association between herbicide exposure and lung cancer, and there is no indication that the Veteran had ever submitted a claim seeking service connection for lung cancer on his own behalf.  There is accordingly no pending Nehmer claim that could result in accrued benefits.     

The appellant admits she did not attempt to file a claim for education benefits with VA until 2003; in that year she was 27 years old and already not qualified to file a claim as the Veteran's "child" because she was then past the age of 26 for purposes of DEA and past the age of 23 for purposes of death pension, DIC and accrued benefits.  She asserts she was dissuaded from applying for VA benefits in 1999, when she would have been a qualified applicant, because she was misinformed by the school, but this appears to assert an argument of detrimental reliance; the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board acknowledges the appellant's argument that the Veteran's VA fiduciary should have submitted a claim for benefits on her behalf because the Veteran was not competent to do so himself.  However, the VA payee had a fiduciary duty to the Veteran, not to the appellant.  The appellant's assertion is again an equitable argument that does not go the fact that the appellant is not now a legally a qualifying "child" of the Veteran.  Further, the United States Court of Appeals for Veterans Claims (Court), citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   Thus, it was incumbent on the appellant to submit a claim on her own behalf, or to ensure that the Veteran did so, while she was still qualified for the benefit.  In that regard, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

While the Board is sympathetic toward the appellant, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey, 6 Vet. App. 416, 425.   Further, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Having determined that the appellant is not legally entitled to the benefit claimed, the Board finds the claim on appeal must be denied.  
  
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  In this case, the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to DIC, death pension and accrued benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


